Citation Nr: 0530505	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  97-30 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for disability from 
Epstein-Barr virus infection, to include as due to herbicide 
exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had honorable active duty service from December 
1965 to November 1968.  It has been determined that his 
period of active duty from December 1968 to August 1974 was 
under dishonorable conditions and may not be considered the 
basis for an award of VA compensation benefits.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

In a September 2001 decision, the Board denied the veteran's 
appeal for service connection for disability due to Epstein-
Barr virus infection.  This decision was appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2002, the Court granted a joint motion of the parties, 
vacated the Board's decision, and remanded that matter for 
action consistent with the joint motion.  In the joint 
motion, the parties essentially agreed that further 
development was in order because a pertinent VA record, dated 
April 20, 2000, was not associated with the claims folder at 
the time of the Board's decision.

In August 2004, the Board remanded the veteran's claim in 
order that the April 20, 2000, VA record could be obtained.  
The August 2004 remand instructed that if the veteran did not 
provide a copy of the April 20, 2000, VA medical record, the 
originating agency should undertake appropriate development 
to obtain a copy of this record.  The veteran did not supply 
a copy of the document, and the record does not reveal that 
the originating agency made any attempt to obtain the April 
20, 2000, VA medical record from the Kansas City VA Medical 
Center.  The Court has held that a remand by the Court or the 
Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as "the head of the 
Department."  38 U.S.C.A. § 303 (West 2002).  Further, the 
Court stated that where the remand orders of the Board or the 
Court are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following:

1.  The RO or the AMC should obtain a 
copy of all pertinent medical records 
from the Kansas City VA Medical Center 
for the periods from January 2000 to 
September 2000, and from April 2003 to 
the present.  The RO or the AMC should 
ensure that the April 20, 2000, VA 
medical record referenced in the May 2002 
joint motion is obtained and associated 
with the record.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Thereafter, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and be afforded the 
appropriate opportunity to respond. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).


							(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

